[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
RULING
The court having heard the parties on the defendant's Motion to Modify finds that there is a substantial change in the financial circumstances of the parties in that the defendant is now fully employed; and that his support obligations toward the three minor children is below the support guidelines.
The court further finds that based upon the parties present net earnings, including a credit to the custodial parent of day care costs in the weekly sum of $190.00; and, including a credit to the defendant father for two minor children of his present marriage in the sum of $110.00; that, the defendant father pay as support for the three minor children to the custodial mother the sum of $170.00 per week as of October 5, 1992.
The court further finds that the court's prior order regarding the requirement that the defendant notify the plaintiff when he returned to full employment was ambiguous as to his present employment and thus does not require retroactive payments.
JULIUS J. KREMSKI CT Page 9554 STATE TRIAL REFEREE